Citation Nr: 0634473	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  98-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for filariasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran currently resides in the jurisdiction 
of the St. Petersburg, Florida RO.  

The case was previously remanded by the Board in June 2004 
and December 2005.  The December 2005 Board decision also 
determined that new and material evidence had not been 
received to reopen claims for service connection for coronary 
artery disease and compensation under 38 U.S.C.A. § 1151 for 
the removal of a kidney.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2005 Board decision remanded the issue of 
evaluation of filariasis for an examination.  The examination 
was to determine the nature and extent of the veteran's 
service-connected filariasis.  However, the examination 
report does not adequately respond to the Board's request.  

The veteran asserted that his filariasis residuals result in 
intermittent swelling of his legs.  As a lay witness, he does 
not have the medical training and experience to provide 
competent evidence that the service-connected filariasis 
residuals caused his leg symptoms.  38 C.F.R. § 3.159 (2006).  
The Board needed a medical determination as to the nature of 
the veteran's filariasis residuals.  The report does not 
reflect such a determination.  

The examination report does show that the veteran's legs were 
enlarged to a moderate degree.  This is not sufficient 
information to determine the extent of the disability or to 
rate it.  It appears that the condition might be rated by 
analogy to diagnostic codes 7120 or 7121.  So, the Board 
needs to know if the disability approximates the criteria for 
rating under those codes.  That is, we need to know factors 
such as whether there is intermittent or persistent edema, if 
it is relieved by elevation, or if it causes stasis 
pigmentation or eczema.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

While the Board regrets the further delay, an additional 
examination is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a vascular examination of his legs.  
The claims folder should be made 
available to the examiner prior to the 
examination.  Any tests or studies 
necessary to respond to the following 
questions should be completed.  The 
examiner should respond to the 
following questions with complete 
explanations:  
a.  What is the correct diagnosis for 
the veteran's leg enlargement?  
b.  Is it at least as likely as not (a 50 
percent or greater probability) that the 
veteran's leg enlargement is due to his 
filariasis or its residuals?  
c.  If it is at least as likely as not 
that the veteran's leg enlargement is due 
to his filariasis or its residuals, the 
examiner should provide a complete 
description of the related leg symptoms, 
including but not limited to whether 
there is intermittent or persistent 
edema, if it is relieved by elevation, or 
if it causes stasis pigmentation or 
eczema.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the appellant, 
he and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
appellant and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


